In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00119-CR
     ___________________________

  CASEY JOE COCHNAUER, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 78th District Court
         Wichita County, Texas
        Trial Court No. 60089-B


 Before Sudderth, C.J.; Gabriel and Kerr, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Casey Joe Cochnauer was indicted with one count of indecency with

a child by sexual contact and one count of indecency with a child by exposure. See

Tex. Penal Code Ann. § 21.11(a)(1), (2)(A). Appellant now attempts to appeal certain

pretrial rulings by the trial court. In particular, Appellant attempts to appeal the trial

court’s rulings on his motion to dismiss the indictment, motion to interview all of the

victims and witnesses prior to trial, and motion to “formally object” to the State’s

intent to offer evidence of Appellant’s prior convictions. The trial court denied the

first two motions. The trial court has not ruled on the third motion.1

      We generally do not have jurisdiction to consider an appeal in a criminal case

unless a judgment of conviction has been rendered. See McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.) (per curiam). We do not have

jurisdiction to review interlocutory orders unless that jurisdiction has been expressly

granted by law. See Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); see

also Williams v. State, 464 S.W.2d 842, 844 (Tex. Crim. App. 1971) (noting that an order

on a motion to dismiss an indictment is only reviewable on appeal after conviction).

      By letter dated March 28, 2019, we informed Appellant of our concern that we

may lack jurisdiction over this appeal because the trial court has not entered any


      1
        Appellant did not provide an order granting or denying his motion regarding
the State’s intent to use evidence of prior convictions. We have contacted the trial
court clerk and as of April 24, 2019, the trial court had not ruled upon the motion.


                                            2
appealable orders and we requested a response showing grounds for continuing the

appeal. Appellant has filed a response, but it does not provide grounds for our

jurisdiction to consider his appeal. We therefore dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); 44.3.


                                                   Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 16, 2019




                                             3